|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

 

RONALD T. HANNIV|G, : F|LED
: SCRANTON
P|aintiff :
v. : 3:1s-cv-1514 OCT 15 2018
. (JUDGE MAR|AN|) 4
COUNTY OF LACKAWANNA, et a|., PER DEP CLERK
Defendants .
ORDER

AND NOW, TH|S [ 574 DA¥ 0F OCTOBER, 2018, upon review of
Magistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 67) for clear error
or manifest injustice, iT |S HEREBY ORDERED THAT:

1. The R&R (Doc. 67) is ADOPTED for the reasons set forth therein.

2. Plaintifi's Amended Comp|aint (Doc. 57) is DlSM|SSED WiTHOUT LEAVE TO
AMEND.

3. The Motion to Dismiss by Defendants County of Lackawanna, the Area Agency on
Aging, and Lackawanna County Commissioners Patrick O’Ma||ey, Laureen
Cummings, and Jerry Notarianni (Doc. 58) is DlSM|SSED AS MOOT.

4. Advocacy A||iance, |nc.’s Motion to Dismiss (Doc. 61) is DlSM|SSED AS MOOT.

5. Serving Seniors, |nc.’s Motion to Dismiss (Doc. 64) is DlSM|SSED AS MOOT.

6. The C|erk of Court is directed to CLOSE this action.

  

United States Distn'ct Judge

